DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed on 11/24/2021, No Claims have been cancelled, and Claims 1-2 and newly added Claims 3-4 are pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3 have been considered but are moot because the new ground of rejection does not rely on the new combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burnie (US Patent 5,861,157) in view of Weber (US PGPub 2013/0150957)
Regarding Claim 1, Burnie teaches a method of treating endocarditis in a patient in need of therapy (Column 1, Lines 52-65), comprising:
identifying a patient inflicted with or being at risk of contracting endocarditis caused by streptococci, staphylococci, or enterococci (Column 1, Lines 10-67 and Column 2, Lines 1-6; See also Column 10, Lines 36-38); and 
delivering a therapeutically effective amount of an antibiotic or antimicrobial agent for the systemic delivery of the antibiotic or antimicrobial agent for the treatment of endocarditis (Column 1, Lines 52-59).
Burnie fails to explicitly teach locally delivering to or in the vicinity of an aortic valve a therapeutically effective amount of an antibiotic or antimicrobial agent for the systemic delivery of the antibiotic or antimicrobial agent to the aortic valve for the treatment of endocarditis.
Weber discloses a method of treating or preventing an aortic valve (Paragraph 0003) comprising locally delivery (Paragraph 0046) in the vicinity of an aortic valve (see Paragraph 0011 and Paragraph 0049) a therapeutically effective amount of an antibiotic or antimicrobial agent for the systemic delivery of the antibiotic or antimicrobial agent to the aortic valve (Paragraph 0057- 0058).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Burnie, such that the antibiotic or antimicrobial agent is delivered locally to the prosthetic valve, and thus in the vicinity the aortic valve, in order to allow therapeutic agents to be released directly at the site of the prosthetic valve (Paragraph 0017).
Regarding Claim 2, the combination of references disclosed above teaches the method of claim 1, wherein Weber teaches the local delivery is performed subsequent to implanting a 
Regarding Claim 3, Burnie teaches a method of treating or preventing streptococci, staphylococci, or enterococci in a patient in need of therapy (Column 1, Lines 10-19), comprising:
identifying a patient inflicted with or being at risk of contracting endocarditis caused by streptococci, staphylococci, or enterococci in (Column 1, Lines 10-67 and Column 2, Lines 1-6; See also Column 10, Lines 36-38); and 
delivering a therapeutically effective amount of an antibiotic or antimicrobial agent for the systemic delivery of the antibiotic or antimicrobial agent for the treatment or prevention of streptococci, staphylococci, or enterococci (Column 1, Lines 52-59).
Burnie fails to explicitly teach locally delivering to or in the vicinity of an aortic valve a therapeutically effective amount of an antibiotic or antimicrobial agent for the systemic delivery of the antibiotic or antimicrobial agent to the aortic valve for treatment.
Weber discloses a method of treating or preventing an aortic valve (Paragraph 0003) comprising locally delivery (Paragraph 0046) in the vicinity of an aortic valve (see Paragraph 0011 and Paragraph 0049) a therapeutically effective amount of an antibiotic or antimicrobial agent for the systemic delivery of the antibiotic or antimicrobial agent to the aortic valve (Paragraph 0057- 0058).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Burnie, such that the antibiotic or antimicrobial agent is delivered locally to the prosthetic valve located in an aortic valve, and thus in the vicinity the aortic valve, as taught by Weber, in order to allow therapeutic agents to be released directly at the site of the prosthetic valve (Paragraph 0017).
Regarding Claim 4, the combination of references disclosed above teaches the method of claim 3, wherein Weber teaches the local delivery is performed subsequent to implanting a replacement heart valve in the aortic valve (Paragraph 0046 states the hydrogel can be delivered after the heart valve system has been implanted)


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED G GABR/Primary Examiner, Art Unit 3771